Citation Nr: 1714386	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with infrapatellar tendonitis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with infrapatellar tendonitis of the left knee.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of May 2008 (knees) and August 2009 (PTSD) of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at a Travel Board hearing in August 2013.

The Board denied the knee claims and remanded the PTSD claim in November 2015.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision (Memorandum Decision), the Court vacated the Board's decision and remanded the appeal to the Board. 

The Board decides the PTSD claim below.  The Board REMANDS the knee claims to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD as a result of his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board is granting the PTSD claim, so no further discussion of VCAA compliance is merited.

Service Connection - In General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) for purposes of this appeal.  38 C.F.R. § 4.125 (2016).  

A VA psychiatrist, Dr. S.M., diagnosed the Veteran with PTSD in July 2008, thus satisfying the first prong of a service connection claim for PTSD is met.

The Veteran did not provide the RO with sufficient information to research his claimed in-service stressor.  Notwithstanding this, Dr. S.M. found that the Veteran had two in-service stressors.  These stressors, either individually or collectively, "involved actual or threated death, [or] serious injury," and his PTSD screening was "positive for combat trauma."  As such, these stressors meet the definition of "fear of hostile or military activity" for purposes of 38 C.F.R. § 3.304(f)(3).  Because Dr. S.M. found such, "the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor" pursuant to this regulation.  Thus, the Board finds the second prong of a service connection claim for PTSD is met.

Dr. S.M.'s "initial impression and biopsychosocial formulation" was that the two in-service stressors, either individual or collectively, caused his PTSD.  Given the foregoing, the third prong of a service connection claim for PTSD is met.

As all three prongs of a service connection claim for PTSD are met, the Board will service connect the Veteran's PTSD. 


ORDER

Service connection for PTSD is granted.


REMAND

The Board will remand the appeal for two reasons.  

First, the Memorandum Decision highlights that the Board did not adequately address the Veteran's symptomatology in the now-vacated decision.  Although the Veteran failed to report to his 2014 VA examination, the Board will remand, in light of the Memorandum Decision and that VA last examined the Veteran in April 2011, to determine his current symptomatology.

Second, the Memorandum Decision notes "the record is replete with instances of the appellant reporting how his knee pain affects his ability to work in his job as a corrections officer."  As such, the Board will refer the appeal for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his knee disabilities and their impact on his ordinary activities of daily life and social and occupational functioning. 

Consistent with 38 C.F.R. § 4.59, the examiner must test both the disabled joint and its opposing joint, if possible, for active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the range of motion testing described above is not possible, explain why.  Failure to do so will result in an examination report being found inadequate.

2. Refer the claims to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration for the appellate period pursuant to 38 C.F.R. § 3.321(b).  

3.  Readjudicate the issues on appeal.  If the benefits sought are not granted, provide the Veteran with a supplemental statement of the case (SSOC) and afford him an appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


